Order of Monroe County Court reversed on the law, with $10 costs and disbursements, and judgment of Rochester City Court affirmed, on the ground that the record fails to disclose any error in the charge of the trial court prejudicial to the plaintiff. All concur. (Appeal from an order of Monroe County Court, reversing a judgment of Rochester City Court, for defendant for no cause of action, and granting a new trial in an action for property damage to plaintiff’s automobile, alleged to have resulted by reason of its collision with a hook and ladder trailer owned by defendant.) Present — MeCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.